DETAILED ACTION
Final Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5, and 7- 20 are pending.
Claims 1-5, and 7- 20 are rejected below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,  7, 11, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmons (U.S. PG Pub. 2015/0032264) in view of Lee (U.S. PG Pub. 2019/0056138).


As to claims 1 and 12, Emmons teaches an artificial intelligence (Al) device, comprising: a display configured to display a meta information screen for inputting meta information about a building(fig. 6-7); a communication processor configured to: communicate with an air quality measurement device located inside of the building to retrieve indoor air quality information about a quality of air inside the building[0028], transmit the indoor air quality information and the input meta information to an Al server[0028], wherein the Al server acquires outdoor air quality information about a quality of air outside the building[0056-0057]; and a processor configured to: control the display to display a first air quality analysis report screen for a particular measurement period of the air quality measurement device measuring the quality of the air inside the building, wherein the first air quality analysis report screen includes an analyzed condition of the indoor air quality based on the indoor air quality information, the meta information and the outdoor air quality information [0038], and control the display to display a second air quality analysis report screen based on the analysis of the indoor air quality information, the meta information and the outdoor air quality information, wherein the second air quality analysis report screen includes an air quality type according to the quality of the air inside the building and a solution for fine dust management according to the quality of the air inside the building[0038, 0048] (fig. 13 for example).  

Emmons teaches some of the claimed invention, but fails to teach all of the claimed invention, including the limitations of claims 1 and 12 however, these are an obvious variation as taught by Lee as follows:


As to claims 1 and 12 wherein the second air quality analysis report screen further includes: an air quality type item for providing the air quality type determined according to a comparison between the indoor air quality condition and an outdoor air quality condition of the outdoor air, and a solution proposal item for recommending a model of an air purifier suiting the determined air quality type[0038].  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Lee into the system and methods of Emmons.  The motivation to combine is that Lee teaches using recommended product can reduce air pollutants for specific pollutants in a home [0038].



As to claims 7 and 18, Emmons teaches wherein the indoor air quality information includes one or more of a concentration of fine dust, a concentration of ultrafine dust, a temperature, humidity or a concentration of carbon dioxide measured in a house[0028].  

As to claim 11, Emmons teaches wherein the Al device comprises a mobile terminal [0026].


Claims 2, 3, 4-5,  9, 13, 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmons (U.S. PG Pub. 2015/0032264) in view of Lee (U.S. PG Pub. 2019/0056138) in view of Kim (U.S. PG Pub. 2019/0381443).

As to claims 3 and 14, Emmons teaches wherein the condition of the indoor air quality is reported as any one of a normal condition, a bad condition or a very bad condition, and wherein the normal condition indicates a condition in which a representative value of the concentration of the ultrafine dust is less than a first value, the bad condition indicates a condition in which the representative value of the concentration of the ultrafine dust is less than a second value greater than the first value, and the very bad condition indicates a condition in which the representative value of the concentration of the ultrafine dust is equal to or greater than the second value[0038 – displaying Air Quality Index  see fig. 8 for example].  


Emmons in view of Lee teach some of the claimed invention, but fails to teach all of the claimed invention, including the limitations of claims 2, 9 and 13, 20 however, these are an obvious variation as taught by Kim as follows:

As to claims 2 and 13, Kim teaches wherein the first air quality analysis report screen includes one or more of: a daily indoor air quality condition item indicating a number of the days of the particular measurement period and the condition of the indoor air quality for the number of days, a daily ultrafine dust concentration item indicating a value of a concentration of ultrafine dust for each day during the particular measurement period in a graph, a day-of-week ultrafine dust concentration item indicating a change in the concentration of ultrafine dust for each day of the week during the particular measurement period, and30Attorney Docket No.: 3449-3836PUS1 a time-of-day ultrafine dust concentration item showing the condition of the indoor air quality for each time of day in each of a plurality of time intervals during the particular measurement period (fig. 8).  

As to claims 9 and 20 Kim teaches wherein the indoor air quality information includes one or more of a concentration of fine dust or a concentration of ultrafine dust measured in each of a plurality of air quality measurement devices respectively disposed in a plurality of indoor spaces in the building [0045, 0184].   Kim teaches using a mobile device similar to that of Emmons for a user interface with regards to air quality.

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Kim into the system and methods of Emmons modified by Lee.  The motivation to combine is that Kim teaches using a user interface a user can easily detect air pollution in an indoor space [0208].

As to claims 4-5 and 15-16, seem to be just averaging an average as the way the claims are currently written.  A maximum and minimum values of average of the indoor PM2.5 would seem to be the average value itself since all the other values are averaged into 1.  So that averaged is added together and divided by two which could give you that average PM2.5 again.  This occurs regardless of the time intervals. 


Claims 8  and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmons (U.S. PG Pub. 2015/0032264) in view of Lee (U.S. PG Pub. 2019/0056138) in view of Breen (U.S. PG Pub. 2020/0003437).

Emmons in view of Lee teach some of the claimed invention, but fails to teach all of the claimed invention, including the limitations of claims 2, 9 and 13, 20 however, these are an obvious variation as taught by Breen as follows:

As to claims 8 and 19, Breen teaches wherein the meta information includes a residential type of the building, whether the building is on the side of a road, or an installation date and recovery date of the air quality measurement device (element 412)[0064, 0082].  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Breen into the system and methods of Emmons modified by Lee since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007). In this specific instance the predictable result would be using home building characters to calculate pollutant concentration [0062]. 


Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmons (U.S. PG Pub. 2015/0032264) in view of Lee (U.S. PG Pub. 2019/0056138) in view of Sharp (U.S. PG Pub. 2002/0144537). 

Emmons in view Lee teach some of the claimed invention, but fails to teach all of the claimed invention, including the limitations of claims 10 and 17 however, these are an obvious variation as taught by Sharp as follows:

As to claims 10 and 17, Sharp teaches wherein the second air quality analysis report screen further includes an air quality comparison item including a result of comparing the indoor air quality condition with an indoor air quality condition of another house [0020].  


Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Sharp into the system and methods of Emmons.  The motivation to combine is that Sharp teaches using another building comparison can help the user improve the quality of their building’s air quality scores [0020].

Response to Arguments
Applicant's arguments filed 6-8-22 have been fully considered but they are not persuasive. Applicant argues that the prior does not teach a solution proposal item for recommending a model of an air purifier suiting the determined air quality type among a plurality of models of the air purifier.  Examiner disagrees; Lee explicitly teaches solutions such as a control method of the air cleaner, a ventilation method, a customized filter based on specific scenarios [0038].  Lee does not just state a filter, but rather a customized filter for the specific scenario. Therefore, the filter is selected from filters to ensure that the solution will solve the specific problem.  One of ordinary skill in the art would definitely consider a filter to be an air purifier since it removes particulates from the air.  As such, the action is final.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119